Clemons, J.
There is no need of any extended discussion of the evidence in this case, it being ample to sustain the 'deportation order of the Secretary of Labor.
As to the contention, that the alien' having come to Hawaii before Annexation, and established a domicil here, and being now here on return from a temporary absence, he is not within the contemplation of the law, — following the ruling of this court in In re Ching Lum, ante, p. 376: This contention is in my opinion, disposed of by Lapina v. Williams, 232 U. S., 78, in view of the fact that after Annexation the alien went out of the country on a year’s visit to Japan. Under the authority just cited, the Immigration Act applies to domiciled aliens returning to the country as well as to aliens coming here for the first time.
Let the writ be dismissed and the petitioner be remanded to the custody of the respondent.